 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   VIRGINIA ANN MARTINEZ,                  )   Case No.: 8:18-cv-00621 MAA
                                             )
10               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,700.00 as
19   authorized by 28 U.S.C. § 2412, and $400.00 costs authorized by 28 U.S.C. §
20   1920, be awarded subject to the terms of the Stipulation.
21   DATE: November 6, 2019
22                            ___________________________________
                              THE HONORABLE MARIA A. AUDERO
23                            UNITED STATES MAGISTRATE JUDGE
24
25
26
27
                                             -1-
28
